Citation Nr: 1036975	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chloracne, to include as 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1968 to January 1970.  
He served in Vietnam from September 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the VARO in 
Waco, Texas, that confirmed and continued a May 1994 denial of 
entitlement to service connection for a chronic skin disorder 
secondary to Agent Orange exposure.

This issue was originally before the Board in March 2009, when it 
was reopened based on the receipt of new and material evidence.  
The Board then remanded the newly opened issue for a VA 
examination.  The issue is now ready to be adjudicated.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, competent 
evidence of a nexus between the Veteran's chloracne and service 
is of record. 


CONCLUSION OF LAW

The Veteran's chloracne is related to active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans Claims 
Assistance Act of 2000 (VCAA) compliance is not warranted.  To 
the extent necessary, VA has fulfilled its duty to notify and to 
assist the Veteran in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  In view of 
the Board's favorable decision to grant service connection for 
chloracne, no prejudice will result to the Veteran by the Board's 
consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

II.  Pertinent Law and Regulations

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, a claimant 
is not precluded from establishing service connection with proof 
of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

III.  Analysis 

In this case, the Board notes that the Veteran has been diagnosed 
with acne consistent with chloracne.  While presumptive service 
connection for this disability is available, service connection 
for a disability claimed as due to herbicide exposure may also be 
established by showing that a disorder resulting in disability is 
in fact causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 
38 C.F.R. § 3.303.  The Board notes that this burden of proof has 
been met in this case.  

The Veteran's service treatment records do not show any 
complaints or findings with regard to the Veteran's skin.  Upon 
both entrance into service in March 1968 and separation from 
service in March 1970, no complaints or notations were made 
regarding skin diseases.  

December 2004 treatment records show the Veteran has a history of 
chronic nodulocystic acne.  The examiner noted that while the 
Veteran had acne as a teenager, it did not become severe until he 
returned from Vietnam.  Treatment records dated in May 2006 show 
that the Veteran had a rash on his groin and feet after service.  

The Veteran received a VA examination in October 2009 and the 
examiner stated that the Veteran's records were reviewed.  She 
noted that the Veteran began developing nodulo-cystic facial and 
neck lesions 17 years prior to the examination, around 1992.  The 
examiner diagnosed acne and stated that the Veteran exhibits 
nodulo-cystic acne of the face and neck consistent with 
chloracne.  An addendum written in March 2010 stated that the 
October 2009 examiner is a dermatologist and due to her finding 
of chloracne the Veteran's disability is at least as likely as 
not related to chloracne with has been shown to be caused by 
exposure to herbicides while in service.  

Although the service treatment records are negative for treatment 
for a skin disease, an opinion of record attributes the Veteran's 
diagnosis of chloracne to herbicide exposure in service.   The 
Board has a positive nexus opinion with which to link the 
Veteran's current disability with service.  Therefore, the 
competent and credible evidence shows that the Veteran currently 
has chloracne, and that, when resolving doubt in his favor, the 
medical evidence shows that his disorder began in service.  The 
Veteran's claim for service connection for chloracne is granted.


ORDER

Service connection for chloracne is granted.  



____________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


